Citation Nr: 0910392	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from January 1956 
to December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006.  A transcript of that hearing is 
associated with the claims file and has been reviewed.  

The Veteran originally claimed entitlement to service 
connection for PTSD in April 2002.  His claim was denied in a 
December 2003 rating decision and he entered a notice of 
disagreement as to such denial in January 2004.  However, in 
September 2004, the Veteran, via his representative, withdrew 
his claim of entitlement to service connection for PTSD.  See 
38 C.F.R. § 20.204.  Later in September 2004, the Veteran 
submitted an application to reopen his previously denied 
claim of entitlement to service connection for PTSD.  In the 
February 2005 rating decision on appeal, the RO confirmed and 
continued the previous denial of service connection for PTSD.  
As a result, the Board has characterized the issue as whether 
new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  

In August 2008, the Veteran requested a copy of his complete 
"health and military" file.  One week later, the RO 
informed him that, because his file was located at the AMC, 
that agency would respond to his request.  A complete and 
thorough review of the claims folder indicates, however, that 
the Veteran has not been given a copy of his requested 
documents.  In light of the need to remand the Veteran's 
appeal once again to the AMC, the Board refers the matter of 
his request for his complete "health and military" file to 
the AMC for appropriate action.  
REMAND

The Board's August 2007 remand stated that it was necessary 
to obtain outstanding VA treatment records to properly 
adjudicate the Veteran's claim for PTSD.  At the September 
2006 Board hearing, the Veteran stated he received mental 
health treatment at the VA Hospital in Delaware approximately 
17 years previously.  (Transcript, p 13-14.)  The Board's 
instructions required the RO to request records from the VA 
Hospital in Delaware.  A response, negative or positive, 
needed to be documented in the claims file.  The RO was 
directed that requests must continue until it is determined 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  

A review of the claims file shows that an August 2008 
response from the Wilmington, Delaware VA Medical and 
Regional Office was received and seemed to imply that all 
records were sent.  However, the only documents in the file 
are a summary of past clinic visits (from June 1995 to 
February 1998) and a medication prescription list.  The 
actual progress notes or documentation from the clinic visits 
are not in the file.  If these actual records are not 
available, confirmation that the records are unavailable at 
the facility is needed.  If the records are available, they 
should be associated with the file.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding treatment records from 
the VA Hospital in Delaware should be 
requested.  A response, negative or 
positive, should be documented in the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  

2.  After obtaining the VA treatment 
records identified in the preceding 
paragraph, any additionally-indicated 
development should be conducted, to 
include attempting any stressor 
verification deemed necessary for the 
appropriate adjudication of the claim.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the Veteran's new 
and material claim should be re-
adjudicated.  The entirety of the evidence 
should be considered.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals (Court) for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


